Case 1:19-cv-02168-LDH-SJB Document 17
                                    13 Filed 07/30/19
                                             05/17/19 Page 1
                                                           5 of 1
                                                                6 PageID #: 55
                                                                            40


                        DISCOVERY PLAN WORKSHEET

                               Phase I (Pre-Settlement Discovery)


 Deadline for completion of Rule 26(a) initial disclosures and any           October 9, 2019
 HIPAA-complaint records authorizations:

 Completion date for Phase I Discovery as agreed upon by the parties:
 (Reciprocal and agreed upon document production and other discovery        December 30, 2019
 necessary for a reasoned consideration of settlement. Presumptively 60
 days after Initial Conference.)

 Date for initial settlement conference:
 (Parties should propose a date approximately 10-15 days after the          January 13, 2019
 completion of Phase I Discovery, subject to the Court’s availability)

                               Phase II (Discovery and Motion Practice)


 Motion to join new parties or amend the pleadings:                          November 10, 2019
 (Presumptively 15 days post initial settlement conference)

 First requests for production of documents and for interrogatories due
                                                                             October 9, 2019
 by:
 (Presumptively 15 days post joining/amending)

 All fact discovery completed by:
                                                                             February 1, 2020
 (Presumptively 3.5 months post first requests for
 documents/interrogatories)

 Exchange of expert reports completed by:                                    January 15, 2019
 (Presumptively 30 days post fact discovery)

 Expert depositions completed by:                                            February 1, 2020
 (Presumptively 30 days post expert reports)

 COMPLETION OF ALL DISCOVERY BY:                                              May 1, 2020
 (Presumptively 9 months after Initial Conference)

 Final date to take first step in dispositive motion practice:
 (Parties are directed to consult the District Judge’s Individual Rules       May 30, 2020
 regarding such motion practice. Presumptively 30 days post completion of
 all discovery)

 Do the parties wish to be referred to the EDNY’s mediation program         Not at this time.
 pursuant to Local Rule 83.8?
